Case 2:20-cv-00442 Document 1-3 Filed 08/28/20 Page 1 of 1 PagelD# 14
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except us
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 09/19)

 

1. (a) PLAINTIFFS

Edward Lee Lewis

(b) County of Residence of First Listed Plaintiff

Commonwealth of Virginia

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Hughes Kennedy Reveley, Jr. p.q., H. K. Reveley, Jr. Attorney at Law

P.O. Box 1352, Chesapeake, Virginia 23327

(757) 434-3113

DEFENDANTS
PetSmart, Inc.

NOTE:

Atlorneys (if Known)

 

County of Residence of First Listed Defendant

Phoenix, Arizona

(IN U.S. PLAINTIFF CASES ONLY}

OF LAND INVOLVED

IN LAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT

Brian A. Cafritz, Jessica G. Relyea, Sophia M. Brasseux
Kalbaugh, Pfund & Messersmith, P.C., 901 Moorefield Park Dr.,
Ste 200, Richmond, VA 23236, (804) 320-6300

 

II. BASIS OF JURISDICTION (Pace an “" in One Box Only)

O 1} US, Govenment
Plaintiff
12) US, Government

Defendant

ITV. NATURE OF SUIT (Piece an“

O 3 Federal Question

(U.S. Government Not a Party)

A 4 Diversity

(indicate Citizenship of Parties in Item {1)

 

XY" in One Box Oniv)

(For Diversity Cases Only)

111, CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State XK | (J 1 Incorporated or Principal Place o4d m4
of Business In This State
Citizen of Another State V2 A 2 tncorponited and Principal Place W5 iS
of Business In Another Stale
Citizen or Subject of a 73 O 3 Foreign Nation O06 O86

Foreign Country

Click here for: Nature of Suit Code Deserintions.

 

 

 

 

 

 

 

 

 

 

 

[ CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
(7 110 Insurance PERSONAL INJURY PERSONAL INJURY = |[J 625 Drug Related Scizure [J 422 Appeal 28 USC 158 1 375 False Claims Act
O 120 Marine 1 310 Airplane (1 365 Personal Injury - of Property 2U USC 881 [C7 423 Withdrawal 376 Qui Tam (31 USC
O 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability OG 367 Health Care/ OD 400 State Reapportionment
J 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OT 820 Copyrights 1 430 Banks and Banking
151 Medicare Act 0 330 Federal Employers’ Product Liability C1 830 Patent 01 450 Cammerce
C1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal @ 835 Patent - Abbreviated 0 460 Deponation
Student Loans 1 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) (7 345 Marine Product Liability O 840 Trademark Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 1 480 Consumer Credit
of Veteran's Benefits 11 350 Mator Vehicle 1 370 Other Fraud © 710 Fair Labor Standards C1 861 HIA (1395¢f) (1S USC 1681 or 1692)
O 160 Stockholders” Suits {1 355 Motor Vehicle 371 Truth in Lending Act 1 862 Black Lung (923) CO 485 Telephone Consumer
77 190 Other Contract Product Liability 1 380 Other Personal 720 Labor/Management 863 DIWC/DIWW (405(2)) Protection Act
195 Contract Product Liability | Q€ 360 Other Personal Property Damage Relations 0) 864 SSID Tithe XVI O 490 Cable’Sai TV
© 196 Franchise Injury 0 385 Property Damage OD 740 Railway Labor Act 1 865 RSI (405(g)) TM 850 Securities/Commoaditics?
C1 362 Personal Injury - Product Liability (1 751 Family and Medical Exchange
Medical Mulpractice Leave Act 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Lubor Litigation FEDERAL TAX SUITS 0 s9t Agricultural Acts
(2 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters
1 220 Foreclosure 1 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 1 898 Freedom of Information
C7 230 Rent Lease & Ejectment 1 442 Employment 510 Motions to Vacute O &71 IRS—Third Party Act
0 240 Torts to Land D 443 Housing/ Sentence 26 USC 7609 1 896 Arbitration
O 245 Tort Product Liability Accommodations 0 530 General 7 899 Administrative Procedure
290 All Other Real Property O 445 Amer, w/Disabilitics =] [J 535 Death Penalty IVIMIGRATION Act/Review or Appeal of
Employment Other: O 462 Naturalizition Application Agency Decision
1 446 Amer, w/Disabilities =] 540 Mandamus & Other = |) 465 Other Immigration M 950 Constitutionality of
Other 1 550 Civil Rights Actions State Statutes
O) 448 Education O 555 Prison Condition
0 560 Civil Detainee -

 

 

Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an "NX" in One Box Only)

1 Original

Proceeding

VI. CAUSE OF ACTION

22 Removed from
State Court

03

Remanded from
Appellate Court

O 4 Reinstated or

Reopened

© 3 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you ure filing (De nor cite jurisdictional statures untess diversity):

28 USC 1332(a) and 1441: Removal of diversity action for personal injury claim.

Transfer

O 6 Multidistrict
Litigation -

1 8 Multidistrict
Litigation -
Direct File

 

 

Be cesenion of cause:

Plaintiff allegedly injured while using a pallet jacket at the defendant's facility.

 

VU. REQUESTED IN
COMPLAINT:

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

(See instructions):

JUDGE

DEMAND $
500000.00

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

Yes WNo

 

DATE
8/28/2020
FOR OFFICE USE ONLY

RECEIPT #

A
a pasate

—¥
a

SIGNATURE OF ATTORNEY OF RECORD

——

APPLYING IFP

JUDGE

MAG. JUDGE
